Citation Nr: 1746582	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  13-04 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to the service-connected diabetes mellitus and/or posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to a rating in excess of 70 percent for PTSD.

4.  Entitlement to a rating in excess of 20 percent for diabetes mellitus.

5.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

6.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.

7.  Entitlement to a total disability rating based upon individual unemployability (TDIU).
REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from May 1961 to April 1964, January 1965 to October 1967, and October 1967 to October 1973 in the United States Army, with service in the Republic of Vietnam.  He was awarded the Combat Infantryman Badge for the latter two periods of service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2011, April 2012, September 2012, and May 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In December 2013, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record.  

The electronic filing system contains documents pertinent to the appeal that were associated with the record since the RO's last readjudication of the claims.  In the absence of a specific, written request for initial agency of original jurisdiction (AOJ) review of any additional evidence, there is an automatic waiver of AOJ review.  See 38 U.S.C.A. § 7105(e)(1), (2) (West 2014) (applicable in cases where the substantive appeal is filed on or after Feb. 2, 2013).

The issues of entitlement to service connection for hypertension and a low back disorder, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's PTSD is not manifested by total occupational and social impairment.

2.  The Veteran's diabetes mellitus is not manifested by a regulation of activities or compensable complications other than the already-service connected peripheral neuropathy of the bilateral lower extremities.

3.  The Veteran's peripheral neuropathy of the right leg is not manifested by moderate incomplete paralysis of the sciatic nerve.

4.  The Veteran's peripheral neuropathy of the left leg is not manifested by moderate incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 percent for PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for a rating in excess of 20 percent for diabetes mellitus, and for any further separate rating for compensable complications, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2016).

3.  The criteria for a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity are not met. 38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8620 (2016).
4.  The criteria for a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity are not met. 38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §  4.124a, Diagnostic Code 8620 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disability specified is considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran. 38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

Staged ratings are appropriate for an increased rating claim if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   Here, as described below, staged ratings are not warranted for the disabilities on appeal.

The Board has reviewed all of the evidence in the Veteran's electronic files. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the United States Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

The VA examination reports discussed below are adequate for adjudication.  The examiners examined the Veteran and pertinent records, considered his history, and set forth objective findings necessary for adjudication.  The Board has further considered the admissible and believable assertions of the Veteran.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the lay statements are not considered more persuasive than the objective medical findings which, as indicated below, do not support higher ratings than those assigned by the RO. 

As a claim for a TDIU is already on appeal and is addressed in the remand below, the Board need not address Rice v. Shinseki, 22 Vet. App. 447 (2009) in connection with the claims.

Finally, in reaching the decisions below, the Board considered the Veteran's claims and decided entitlement based on the evidence.  Neither the Veteran nor his representative have raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

      PTSD

In an April 2011 rating decision, service connection for PTSD was granted.  The Veteran was assigned a 70 percent rating, effective July 2, 2010, pursuant to 38 C.F.R. § 4.130, DC 9411.  

In the April 2012 rating decision on appeal, the 70 percent rating was continued.

Once a veteran has been diagnosed with a service-connected psychiatric disability, VA reviews his medical history to determine how significantly the disorder has disrupted the veteran's social and occupational functioning.  The level of disability is rated according to a General Rating Formula for Mental Disorders, codified at 38 C.F.R. § 4.130 ("General Rating Formula"), which provides for ratings of zero, 10, 30, 50, 70, or 100 percent.  VA compensates Veterans beginning at 10 percent disability, and compensation increases at each level.  

Pursuant to 38 C.F.R. § 4.130, a 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the veteran's symptoms, but it must also make findings as to how those symptoms impact the veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

In determining the appropriateness of the evaluations assigned to the Veteran's disability, the GAF scores assigned by medical providers will be discussed.  

A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). 

A GAF score of 41-50 contemplates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See DSM-IV at 44-47.  

A GAF score of 51-60 contemplates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Id.  

A GAF score of 61-70 contemplates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.  
In a November 2010 private medical report, the provider noted the Veteran was well groomed and clean.  He was agitated and restless, and speech was pressured at times.  He was oriented.  He had poor concentration, poor memory, and judgment was somewhat impaired.  He was anxious, sad, depressed, and fearful, with feelings of guilt, shame, helplessness, and hopelessness.  He reported suicidal ideation and social withdrawal.  His participation in hobbies, sports, and pleasure activities had decreased.  His condition was characterized as severe and he was assigned a GAF score of 46.

On VA examination in January 2011, the Veteran reported a past history of legal problems related to alcohol abuse from the late 1980s or early 1990s.  His relationship with his siblings was ok.  He had been divorced three times but lived with his girlfriend.  On examination, he was alert and oriented.  There was no bizarre thought content, and his answers were goal-directed.  He was casually dressed and appropriately groomed.  There was no idiosyncratic speech or behavior.  He was cooperative and showed adequate motivation.  He was assigned a GAF score of 48.

On VA examination in July 2011, the Veteran reported he was getting along better with his sisters and met them once per month to go out to eat.  He had lived with his girlfriend for 6 years.  He had not had contact with his son since 2004 or 2005.  He reported that after military service, he worked as a prison guard for 22 years from 1975 to 1997.   During this time, he had work conflicts and received warnings from his employer.  Following this, he delivered mail and packages but was fired in 2011.  He reported feeling too old to obtain another job.  He had three pets that he cared for.  His activities included gardening, riding motorcycles, attending VFW meetings, cooking, socializing with friends, and watching television.  On examination, he was appropriately groomed with good hygiene.  Speech was normal.  There was no idiosyncratic behavior or speech.   He was cooperative and his affect was appropriate.  He was fully oriented and showed no thought abnormalities.  There were no hallucinations or delusions.  Memory impairments were not shown.  There was no suicidal ideation.  He could effectively perform activities of daily living.  The examiner opined the condition did not render him unable to secure or maintain gainful employment.  He could manage finances.  He was assigned a GAF score of 50.

In a May 2012 private medical report, it was noted that the Veteran had mood instability, sleep disturbances, a restricted range of affect, and emotional avoidance tendencies.  He had flashbacks and nightmares.  His current GAF score was 50.

In an October 2012 private medical report, the Veteran's mental health provider summarized that he had social impairments, struggles with regulating his mood and emotions, and sleep problems.  He avoided events reminding him of Vietnam.  His GAF score over the past year had been 48-50.

On VA examination in March 2014, there had been no change in his marital or family history.  He continued to report a healthy relationship with his live-in girlfriend.  Activities included doing projects around the house and socializing with close friends every couple of weeks.  His occupational status had not changed, and while he was given warnings during his tenure, his performance reviews were excellent.  He was fired from jobs after his prison guard career.  On examination, his symptoms consisted of a depressed mood, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  He had adequate self-care skills and was well-groomed.  There were no abnormal behaviors.  Speech was normal.  He was oriented.  There was no psychosis.  The examiner found no evidence of auditory or visual hallucinations despite the Veteran's reports of seeing images since he was a child, which he understood were not real.  Memory was intact.  He denied current suicidal and homicidal ideation.  He could manage his finances.  The examiner described his impairment as "mild to moderate."  It was less likely than not that his PTSD would preclude employment.  The examiner found the disorder was manifested by occupational and social impairment with reduced reliability and productivity, the "severity statement" corresponding to a 50 percent rating.

The preponderance of the evidence is against the assignment of a rating higher than 70 percent.  None of the VA examiners indicated there was total occupational impairment; rather, both the July 2011 and March 2014 VA examiners specifically found the condition did not preclude employment.  None of the VA examiners indicated there was total social impairment and the record does not indicate otherwise, as the Veteran has been in a long-term relationship during the appeal, has relationships with his siblings, and has maintained close friendships.  

Further, the March 2014 examiner specifically selected the severity statement corresponding to a 50 percent, not a 100 percent, rating.  The GAF scores assigned during the appeal, ranging from 46 to 50, also do not indicate the severity contemplated by a 100 percent evaluation.  

In addition, none of the symptoms contemplated by a 100 percent rating are shown on the examination report or in treatment records.  While suicidal ideation was noted in November 2010, this does not amount to a "persistent" danger of the Veteran hurting himself.  While the Veteran reported that since childhood he has seen images which he knows are not real to the March 2014 VA examiner, the examiner found no evidence of hallucinations on clinical examination; this also does not amount to "persistent" delusions or hallucinations as no other examiner or provider documented delusions or hallucinations.

For the foregoing reasons, the Board finds that the preponderance of the evidence is against the assignment of any higher rating or staged rating under the applicable rating criteria.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the assignment of a higher rating, the doctrine is not for application.  

      Diabetes Mellitus

In a May 2007 rating decision, service connection for diabetes mellitus was granted.  The Veteran was assigned a 10 percent rating, effective March 28, 2007, pursuant to 38 C.F.R. § 4.119, DCs 7913.  

In June 2007, the 10 percent rating was continued.

In April 2011, a higher rating of 20 percent was awarded, effective July 20, 2009.
In April 2012, service connection for erectile dysfunction was granted.  A noncompensable rating was assigned, and the condition was included in the 20 percent already assigned for diabetes under DC 7913.  The Veteran was also awarded special monthly compensation based on loss of use of a creative organ.  38 U.S.C.A. § 1114 (k), 38 C.F.R. § 3.350 (a).

In the May 2013 rating decision on appeal, the 20 percent rating was continued.

Under DC 7913, a rating of 20 percent is assigned for diabetes requiring insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted when the diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  "Regulation of activities" means "avoiding strenuous occupational and recreational activities."  Id.; Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).

Note 1 to DC 7913 provides that compensable complications of diabetes are to be separately evaluated unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are considered part of the diabetic process under DC 7913.

On VA examination in July 2011, the examiner assessed the Veteran's functioning.  The Veteran reported working in the yard, gardening, and mowing.  He drove, vacuumed, dusted, did laundry, grocery shopped, and cooked.  He was independent in all activities of daily living and performed most of the chores as his girlfriend had undergone a hip replacement.  He had some limitation on walking due to back, hip, and leg pain.  On examination the examiner found no evidence of severe hypoglycemia.  He required oral medication daily.  He had not lost weight.  He was "otherwise not limited by diabetes, see functional assessment above."  The examiner diagnosed diabetes, peripheral neuropathy, and erectile dysfunction.  The examiner stated that any limitations in his ability perform physical work was not related to his diabetes, erectile dysfunction, or peripheral neuropathy.  As for the erectile dysfunction, the examiner found normal male genitalia with no deformity.  The examiner further stated she was unable to determine to what degree diabetes contributed to erectile dysfunction.	

In January 2012, a VA examiner opined that the Veteran's diabetes had not caused erectile dysfunction as the erectile dysfunction existed prior to diabetes.  She could not determine to what extent diabetes may have aggravated erectile dysfunction, but suggested that diabetes may have had a less than 25 percent influence in contributing to the erectile dysfunction.

On VA examination in April 2013, the examiner found the Veteran's diabetes was treated by an oral hypoglycemic agent and required more than one injection of insulin per day.  His diabetes did not require a regulation of activities.  He was required to visit his diabetic care provider less than twice per month, had no episodes of ketoacidosis requiring hospitalization over the past year, and had no loss of weight or strength.  His diabetic complications included peripheral neuropathy and erectile dysfunction.

On VA genitourinary examination in April 2013, the examiner diagnosed erectile dysfunction.  On examination, the penis was normal with no deformities or abnormalities.  The examiner opined the erectile dysfunction was likely related to the service-connected PTSD.

In a July 2013 private medical report, the Veteran's provider stated that treatment of his diabetes involved a restricted diet and insulin.  Additionally, the provider stated "the patient feels he is unable to hunt like he had been," due to peripheral neuropathy.
The preponderance of the evidence is against the assignment of a rating higher than 20 percent.  While the Veteran's diabetes management requires a restricted diet and insulin, the preponderance of the evidence is against a finding that a regulation of activities is required.  The July 2011 VA examiner noted back, hip, and leg pain, but did not specify the origin of the pain and otherwise found no limitation of activities due to diabetes.  The examiner further explained that any limitation in physical work was unrelated to diabetes.  The April 2013 VA examiner explicitly stated the Veteran's diabetes did not require any regulation of activities.  The Board has considered the July 2013 private medical report, but finds it of low probative value to the extent the examiner did not actually render a finding that the Veteran's diabetes requires a regulation of activities.  Rather, the examiner noted the Veteran's complaints, and further, attributed them to the separately-service connected peripheral neuropathy, not to diabetes mellitus itself.  In any event, given the July 2011 and April 2013 VA examiner's findings to the contrary, the preponderance of the evidence is against the assignment of a higher rating based on the need for regulation of activities.

The diabetes mellitus has also not been shown to have separate, compensable complications other than the already-service connected peripheral neuropathy of the bilateral lower extremities.  To the extent that erectile dysfunction has been attributed to diabetes, in the absence of penile deformity, a compensable rating cannot be assigned.  38 C.F.R. § 4.115b, DC 7522.  As a matter of clarification, while the April 2013 VA examiner attributed the condition to PTSD, it would be of no greater benefit to the Veteran to receive service connection on this basis as the disorder is still noncompensable.  If the Veteran's erectile dysfunction becomes compensable in the future, a separate rating will be assigned via DCs 7522 and 7913.  Additionally, he has also already been in receipt of special monthly compensation based on loss of use of a creative organ throughout the appeal period.  U.S.C.A. § 1114 (k), 38 C.F.R. § 3.350 (a).

No other complications of diabetes have been identified by any VA examiner or treating provider.  Thus, the preponderance of the evidence is against the assignment of any separate evaluation for diabetic complications pursuant to Note (1) of Diagnostic Code 7913.
For the foregoing reasons, the Board finds that the preponderance of the evidence is against the assignment of any higher rating or staged rating under the applicable rating criteria.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the assignment of a higher rating, the doctrine is not for application.  

      Peripheral Neuropathy of the Right and Left Legs

In an April 2011 rating decision, service connection for peripheral neuropathy of the right and left legs was granted.  The Veteran was assigned a 10 percent rating for each leg, effective July 2, 2010, pursuant to 38 C.F.R. § 4.124a, DCs 8620.

Diagnostic Code 8620 provides ratings for neuritis of the sciatic nerve.  Paralysis of the sciatic nerve is rated under Diagnostic Code 8520, and neuralgia of the sciatic nerve is rated under Diagnostic Code 8720.  Diagnostic Code 8620 provides that mild incomplete neuritis is rated 10 percent disabling; moderate incomplete neuritis is rated 20 percent disabling; moderately severe incomplete neuritis is rated 40 percent disabling; and severe incomplete neuritis, with marked muscular atrophy, is rated 60 percent disabling.  Complete neuritis of the sciatic nerve, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost, is rated 80 percent disabling. 

38 C.F.R. § 4.123 provides that neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  

On VA examination in July 2011, the examiner found diminished peripheral pulses.  Deep tendon reflexes were full and symmetrical.  The examiner diagnosed "mild" sensory peripheral neuropathy to the distal toes bilaterally, unchanged since November 2010.

On VA examination in April 2013, the Veteran reported moderate paresthesia and/or dysthesia of the bilateral legs.  He reported moderate numbness of the bilateral legs.  Strength was normal in knee flexion and extension, and ankle plantar flexion and dorsiflexion.  Deep tendon reflexes were normal in the knee and ankle.  Light touch/monofilament testing was normal in the knee/thigh, ankle/lower leg, and feet/toes.  Position sense testing was normal in both legs.  Vibration sensation was decreased bilaterally.  Cold sensation testing was normal bilaterally.  The examiner diagnosed "mild" incomplete paralysis of the sciatic nerve in both legs.

The preponderance of the evidence is against the assignment of ratings higher than 10 percent.  Both VA examiners specifically diagnosed only "mild" incomplete paralysis or neuritis of the sciatic nerve on clinical examination and testing.  The Board has reviewed other diagnostic codes relating to the peripheral nerves, but can point to no other code that would apply to the Veteran's symptoms and afford him a higher rating.  

For the foregoing reasons, the Board finds that the preponderance of the evidence is against the assignment of any higher rating or staged rating under the applicable rating criteria.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the assignment of a higher rating, the doctrine is not for application.  





ORDER

A rating in excess of 70 percent for PTSD is denied.

A rating in excess of 20 percent for diabetes mellitus is denied.

A rating in excess of 10 percent for peripheral neuropathy of the right lower extremity is denied.

A rating in excess of 10 percent for peripheral neuropathy of the left lower extremity is denied.


REMAND

As for the claim for hypertension, 	the record is clear that the Veteran served in Vietnam and is presumed to have been exposed to herbicide agents.  See, e.g., DD Form 214; May 2007 Rating Decision.  Hypertension is not one of the specified diseases for which service connection may be presumed based upon the Veteran's exposure to herbicide agents during his service in the Republic of Vietnam.  See 38 C.F.R. § 3.309(e).  However, the National Academy of Sciences (NAS) has concluded that there is "limited or suggestive evidence of an association" between hypertension and herbicide agent exposure.  See 75 Fed. Reg. 32,540, 32,549 (June 8, 2010); 75 Fed. Reg. 81,332, 81,333 (December 27, 2010). See also, Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2012, 79 Fed. Reg. 20,308 (April 11, 2014).  

VA medical opinions have been obtained, but no examiner has addressed the matter of direct service connection based on herbicide agent exposure.  Further, the claim has been developed to include consideration of secondary service connection based on PTSD and diabetes.  The matter of whether the Veteran's hypertension has been aggravated by his service-connected PTSD has also not yet been addressed.  An opinion addressing these matters must be obtained before the Board renders a decision.

As for the claim for a low back disorder, in September 2012, a VA examiner attributed the Veteran's current osteoarthritis and degenerative disc disease of the lumbar spine to aging and obesity.  In doing so, however, the examiner did not address any of the pertinent service treatment records.  On two occasions in May 1965, the Veteran sought treatment for low back pain.  He was restricted from lifting objects but a diagnosis was not rendered.  In November 1965, he again sought treatment.  An x-ray was taken, which revealed first-degree spondylolisthesis of L-5 on S-1 with a slight deformity of the L5 vertebra post-inferiorly.  The diagnosis was bilateral spondylolisthesis L5, S1, and spondylolysis with supraspinous ligament sprain, L5, S1.  A Physical Profile was issued, restricting marching and standing for longer than 30 minutes without 15 minutes rest, and lifting more than 10 pounds.  Additionally, the Veteran qualifies as a combat veteran under 38 U.S.C.A. § 1154(b) and claims his low back is related to service based on combat, including parachuting jumps.  The examiner also did not recognize the Veteran's combat service in the September 2012 opinion.  A further VA medical opinion must be obtained. 

The claim for a TDIU is intertwined with the service connection claims being remanded.  A potential grant of service connection for the claims, and any statement made by the examiner on the impact of the disorders on employability pursuant to the applicable examination worksheets, would affect adjudication of the TDIU issue.  

Accordingly, these claims are REMANDED for the following action:

1. Afford the Veteran a VA examination addressing the etiology of his hypertension.  

(i.)  The examiner must provide an opinion as to whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that the disorder began during active service or is related to any incident of service, including the Veteran's presumed exposure to herbicide agents during his Vietnam service.  In answering this question, the examiner must directly address the NAS update which concluded that there was "limited or suggestive evidence of an association" between hypertension and herbicide exposure.

(ii.)  The examiner must also provide an opinion as to whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that the Veteran's hypertension was a was (a) caused or (b) aggravated (permanently worsened beyond normal progression) by either his service-connected PTSD, or his diabetes mellitus.  

The examiner should provide a rationale for all conclusions.

2. Afford the Veteran a VA examination addressing the etiology of his low back disorder.  

The examiner must provide an opinion as to whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that the disorder began during active service or is related to any incident of service.  

In doing so, the examiner must consider the following:
* On two occasions in May 1965, the Veteran sought treatment for low back pain.  He was restricted from lifting objects but a diagnosis was not rendered.  
* In November 1965, he again sought treatment.  An x-ray was taken, which revealed first-degree spondylolisthesis of L-5 on S-1 with a slight deformity of the L5 vertebra post-inferiorly.  The diagnosis was bilateral spondylolisthesis L5, S1, and spondylolysis with supraspinous ligament sprain, L5, S1.  A Physical Profile was issued, restricting marching and standing for longer than 30 minutes without 15 minutes rest, and lifting more than 10 pounds. 

* The Veteran served in combat and reports that he injured his low back during combat, which involved parachuting.  The examiner is advised that the occurrence of these events (but not necessarily any residual disability) has been established by virtue of the combat presumption.

The examiner should provide a rationale for all conclusions.

3.  Thereafter, readjudicate the claims, considering all evidence.  If the benefits sought remain denied, the Veteran and his representative should be provided a SSOC.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


